tcmemo_2004_42 united_states tax_court milton l hildebran and judy w hildebran petitioners v commissioner of internal revenue respondent docket no filed date g paul martin for petitioner veena luthra for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for taxable years and respectively the issue remaining for decision is whether certain wages that petitioner milton l hildebran mr hildebran received during each of the years at issue are excludable from petition- ers’ gross_income for each such year under sec_112 we hold that they are not finding of facts some of the facts have been stipulated and are so found at the time petitioners filed the petition in this case they resided in lake mary florida during the years at issue mr hildebran’s employer was bay ship management inc bay ship management during those years bay ship management contracted with the united_states navy navy to provide merchant marine3 personnel to work on a ship known as the shughart the shughart was owned by the navy and was operated solely at the expense of the united_states by the military sealift command which is part of the navy navy mili- tary sealift command during the years at issue bay ship management assigned mr hildebran to work for certain periods during those years as a merchant marine on the shughart during mr hildebran 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure 2during the years at issue mr hildebran was a member of a union which had contracted with bay ship management regarding certain union member rights 3at all relevant times a professional merchant marine also known as a merchant seaman was a professional mariner who moved products by ship from one port to another port at such times the duties of a merchant marine included loading and unloading ship cargo worked on the shughart from january to february and from june to november during mr hildebran worked on the shughart from march to july during the periods in and when mr hildebran was working on the shughart as a merchant marine employee of bay ship management he was providing support to the navy military sealift command the shughart was operating in a designated combat_zone during the period date to date consequently when mr hildebran served on the shughart as a merchant marine employee of bay ship management during certain periods in and he was in a designated combat_zone for days and days during those respective years during the periods in and when mr hildebran was working on the shughart as a merchant marine employee of bay ship management and was in a designated combat_zone he received imminent danger pay at all relevant times a merchant marine like mr hildebran who worked on a navy military sealift command ship like the shughart was subject_to navy physical standards and navy standards of appearance training and mission completion as a merchant marine working on the shughart during certain periods in the years at issue mr hildebran was required to and did have security clearances wear uniforms receive an anthrax 4it is unclear from the record whether the shughart was operating in a designated combat_zone on date we have assumed that it was vaccination receive training in small arms and antiterrorism and carry a department of defense identification card which showed his ship assignment and speciality at all relevant times before serving on a navy military sealift command ship like the shughart a merchant marine like mr hildebran was required to and did sign articles of engage- ment articles of engagement which set forth the merchant marine’s commitment to follow the orders of the master ie the captain of the ship even in the event of hostilities and regard- less of danger in the event that a merchant marine assigned to work on a navy military sealift command ship were to have refused to sign articles of engagement that individual would not have been allowed to work on such a ship during the years at issue bay ship management also assigned mr hildebran to work for certain periods as a merchant marine on a ship known as the ss sandy bay during and bay ship management paid mr hildebran a total of dollar_figure and dollar_figure respectively for his work as a merchant marine during those respective years on the shughart and on the ss sandy bay petitioners timely filed form_1040 u s individual_income_tax_return for each of their taxable years petitioners’ return and petitioners’ return petitioners filed form 1040x amended u s individual_income_tax_return for taxable_year petitioners’ amended return in peti- tioners’ amended return they claimed that they were enti- tled under sec_112 to exclude from their gross_income dollar_figure of wages that mr hildebran received from bay ship management during for his work as a merchant marine on the shughart in petitioners’ return petitioners claimed that they were entitled under sec_112 to exclude from their gross_income dollar_figure of wages that mr hildebran received from bay ship management during for his work as a merchant marine on the shughart respondent issued to petitioners a notice_of_deficiency notice for taxable years and in the notice respon- dent determined inter alia that petitioners were not entitled under sec_112 to exclude from their gross_income for and the respective wages of mr hildebran that they excluded from gross_income in petitioners’ amended return and peti- tioners’ return opinion we presume that respondent’s examination of petitioners’ return petitioners’ amended return and petitioners’ return began after date and that sec_7491 is applicable in the instant case however the parties do not address whether the burden_of_proof relating to the deficiency determinations at issue should shift to respondent under sec_7491 we need not decide whether that burden shifts to respondent that is because resolution of the issue presented does not depend on who has the burden_of_proof it is petitioners’ position that they are entitled under sec_112 to exclude from their gross_income the wages that mr hildebran received during each of the years at issue for his work as a merchant marine on the shughart in support of their position petitioners argue that petitioner herein mr hildebran experienced substan- tial incidents of military standing including but not limited to a signed agreement committing him to orders from the united_states navy training in small arms and anti-terrorism and required inoculations for various illnesses moreover petitioner wore uniforms and had to have security clearances prior to deployment under the military sealift command these trappings would seem sufficient for petitioner to claim status as an sic uniformed member of the united_states armed_forces pursuant to the definition contained in sec_7701 and therefore eligibility for exclusion of his relevant income under sec_112 it is respondent’s position that petitioners are not enti- tled under sec_112 to exclude from their gross_income the wages that mr hildebran received during each of the years at issue for his work as a merchant marine on the shughart in support of respondent’s position respondent argues that sec_112 provides that gross_income does not include compensation received for active_service as a member of the armed_forces_of_the_united_states for any month during which the taxpayer served in a combat_zone sec_7701 defines the term armed_forces_of_the_united_states as including all active and reserve components of the uniformed_services that are subject_to the jurisdiction of the department of defense the secretary of the army the secretary of the navy or the secretary of the air force as well as the coast guard although petitioner’s mr hildebran’s merchant marine occupation required him to work in support of the united_states navy and to work within a recognized combat_zone petitioner did not serve in the armed_forces_of_the_united_states and therefore is not entitled to exclude any portion of his wages from gross_income under sec_112 in further support of respondent’s position respondent points out that the tax_court has consistently denied the combat_pay exclusion under sec_112 to civilian employees providing support to the united_states mili- tary 61_tc_675 smith v commissioner tcmemo_1972_147 reynolds v commissioner tcmemo_1972_84 fagerland v commis- sioner tcmemo_1971_134 pilots employed by pri- vate airlines flying civilian aircraft under contract with the department of defense in support of the united_states military were found not to be members of the armed services and therefore not entitled to the sec_112 exclusion 61_tc_675 smith tcmemo_1972_147 reynolds tcmemo_1972_84 fagerland tcmemo_1971_134 a taxpayer who has been issued a department of defense identification card is not necessarily a member of the armed_forces_of_the_united_states 61_tc_675 smith tcmemo_1972_147 reynolds tcmemo_1972_84 fagerland tcmemo_1971_134 merchant marines are civilians and are not members of the armed_forces_of_the_united_states therefore they are not entitled to income exclusion under sec_112 favero v commissioner tcmemo_2001_219 petitioners counter respondent’s reliance on the foregoing cases by pointing out certain factual distinctions between those cases and the instant case the distinctions between the cases on which respondent relies and the instant case that petitioners describe are not material and petitioners’ reliance on such distinctions is misplaced sec_112 provides in pertinent part sec_112 certain combat_zone compensation of members of the armed_forces a enlisted personnel --gross income does not include compensation received for active_service as a member below the grade of commissioned_officer in the armed_forces_of_the_united_states for any month during any part of which such member-- served in a combat_zone or was hospitalized as a result of wounds disease or injury incurred while serving in a combat_zone but this paragraph shall not apply for any month beginning more than years after the date of the termination of combatant activi- ties in such zone b commissioned officers --gross income does not include so much of the compensation as does not exceed the maximum_enlisted_amount received for active_service as a commissioned_officer in the armed_forces_of_the_united_states for any month during any part of which such officer-- served in a combat_zone or was hospitalized as a result of wounds disease or injury incurred while serving in a combat_zone but this paragraph shall not apply for any month beginning more than years after the date of the termination of combatant activi- ties in such zone sec_7701 defines the phrase armed_forces_of_the_united_states that is used in sec_112 as follows sec_7701 definitions a when used in this title where not otherwise distinctly expressed or manifestly incompatible with the intent thereof-- military or naval forces and armed_forces_of_the_united_states --the term military_or_naval_forces_of_the_united_states and the term armed_forces_of_the_united_states each includes all regular and reserve components of the uni- formed services which are subject_to the jurisdic- tion of the secretary of defense the secretary of the army the secretary of the navy or the secre- tary of the air force and each term also includes the coast guard the members of such forces in- clude commissioned officers and personnel below the grade of commissioned officers in such forces on the record before us we find that at no time during the years at issue was mr hildebran a member of the armed_forces_of_the_united_states within the meaning of sec_112 and sec_7701 during those years bay ship management employed mr hildebran as a merchant marine assigned him to work as such on inter alia the shughart during certain periods in those years and paid mr hildebran for the work that he performed inter alia while on the shughart the armed_forces_of_the_united_states did not employ and did not pay any wages or compensation to mr hildebran with respect to such work although mr hildebran’s work as a merchant marine on the shughart during certain periods in the years at issue was in support of the navy military sealift command and although he was required to and did carry a department of defense identifica- tion card sign articles of engagement and meet certain navy standards during such periods those facts did not in any way change the status of mr hildebran as a civilian employee of bay ship management on the instant record we hold that petitioners are not entitled under sec_112 to exclude from their gross_income any of the wages that mr hildebran received from bay ship management during each of the years at issue for his work as a merchant marine on the shughart we have considered all of the arguments and contentions of petitioners that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of the parties decision will be entered under rule 5we note that during the years at issue mr hildebran was a member of a union which had contracted with his employer bay ship management members of the armed_forces_of_the_united_states are prohibited from joining labor unions see u s c sec
